IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               January 15, 2008
                               No. 07-20418
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

ARCANGEL RAFAEL ALFARO-PICHINTE, also known as Arcangel R Pichinte-
Alfaro

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CR-451-1


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Arcangel Rafael Alfaro-Pichinte (Alfaro), appeals the sentence imposed
after he pleaded guilty to illegally reentering the United States. The district
court deviated from the advisory guidelines range of 6-12 months to impose a
non-guideline sentence of 21 months.
      We review sentences for “unreasonableness” in light of the sentencing
considerations set forth in 18 U.S.C. § 3553(a).            United States v.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-20418

Sanchez-Ramirez, 497 F.3d 531, 534 (5th Cir. 2007). The guidelines provide but
a “rough approximation” of a sentence that will meet all the objectives of
§ 3553(a). See Rita v. United States, 127 S. Ct. 2456, 2464-65 (2007).
       Alfaro contends that the non-guideline sentence was unreasonable because
the district court based it on factors already adequately accounted for by the
guidelines. The district court’s grounds for the variance went beyond the rough
approximation of the guidelines to include the dangerous nature of Alfaro’s DWI
and assault crimes, the accelerated pace of his convictions, his lack of maturity
and responsibility despite his age, his acute disregard for the law as shown by
his frequent and repeated illegal entries, the failure of prior lenient sentences
to have a deterrent effect, and Alfaro’s evident inability to control his drinking
while not incarcerated. The court did not base the sentence on factors already
considered by the advisory guidelines. It implicitly viewed the facts in this case
as more egregious than a typical illegal reentry crime by another defendant with
Alfaro’s criminal history score. See Sanchez-Ramirez, 497 F.3d at 535.
       Alfaro contends that the sentence was unreasonable because the district
court did not consider a guideline-based departure under U.S.S.G. § 4A1.3. We
rejected a contention like this in United States v. Mejia-Huerta, 480 F.3d 713,
723 (5th Cir. 2007). As in Mejia-Huerta, the non-guideline sentence was not
based solely on under-represented criminal history under § 4A1.3, but “on a
number of § 3553(a) factors, including extensive criminal history, the need to
promote respect for law, deterrence of future criminal conduct, and the need to
protect the public.” Mejia-Huerta, 480 F.3d at 723. As we emphasized in Mejia-
Huerta, “§4A1.3 applies only to departures - based on unrepresentative criminal
history” and is by its own terms irrelevant to non-guideline variances. Id. at
723.
       Alfaro contends that the district court did not give due consideration to the
75% disparity between the maximum guideline sentence of 12 months and his
sentence of 21 months. Alfaro does not address any specific factor that the court

                                         2
                                No. 07-20418

found to distinguish him from others who have illegally reentered the United
States and who may have similar criminal history scores. “Citing one case in
which a lower sentence was imposed clearly cannot establish an unwarranted
disparity.” Sanchez-Ramirez, 497 F.3d at 536 n.4. Alfaro does not compare his
sentence to that of any other defendant and thus makes only the general and
unremarkable assertion that non-guideline sentences are different than
guideline sentences.
     Alfaro has failed to show that the district court imposed an unreasonable
sentence under any standard of review that might apply to the review of a
sentence. The judgment of the district court is AFFIRMED.




                                     3